UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.
                                                               No. 96-4366
BOLIVAR VASQUEZ, a/k/a Louis
Antonio Roman,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 96-4386

CHARLES DEANGELO COMER,
Defendant-Appellant.

Appeals from the United States District Court
for the District of North Carolina, at Greensboro.
N. Carlton Tilley, Jr., District Judge.
(CR-95-119)

Submitted: July 22, 1997

Decided: August 25, 1997

Before WILKINS, WILLIAMS, and MICHAEL, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Charles J. Alexander, II, MORROW, ALEXANDER, TASH &
LONG, Winston-Salem, North Carolina; Cynthia A. Hatfield, HAT-
FIELD & HATFIELD, Greensboro, North Carolina, for Appellants.
Walter C. Holton, Jr., United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Bolivar Vasquez and Charles DeAngelo Comer appeal their con-
victions for their role in a conspiracy to distribute crack cocaine. See
21 U.S.C.A. §§ 841(a)(1) (West 1981), 846 (West Supp. 1997). They
claim on appeal that the district court erred by denying their motion
for a new trial on the basis of newly discovered evidence. See Fed.
R. Crim. P. 33. In addition, they both contend that the district court
erred in determining the amount of crack cocaine used to calculate
their sentences.

Our review of the record reveals no abuse of discretion on the part
of the district court in denying the motion for a new trial. See United
States v. Singh, 54 F.3d 1182, 1190 (4th Cir. 1995). The Appellants'
evidence proved only that on the day the Government's chief witness,
Wanda Gail Kelley, testified to have flown from Greensboro, North
Carolina into LaGuardia Airport in New York to meet Vasquez in fur-
therance of the conspiracy, someone flew from Greensboro to Phila-
delphia using a ticket issued to "Wanda Kelly." The Appellants also
presented evidence that no one using that same name flew from Phila-
delphia to LaGuardia on USAir that evening.

                    2
The existence of the ticket does not prove that Kelley did not fly
on to LaGuardia either on another airline, or under an assumed name.
Moreover, the ticket does not rule out the possibility that someone
other than Kelley flew to Philadelphia. The Appellants' suggestion
that this "newly discovered" evidence "negate[s] the feasibility of the
government's version of the events" is overstated. On the contrary,
the evidence was, as the district court concluded, of an impeaching
nature that was not likely to have affected the jury's verdict. See
Singh, 54 F.3d at 1190. The district court's ruling on the motion was
flawed by neither an erroneous legal nor factual premise. See James
v. Jacobson, 6 F.3d 233, 239 (4th Cir. 1993). Consequently, we find
no abuse of discretion in the denial of the motion for a new trial.

Similarly, the district court did not clearly err with regard to sen-
tencing. See United States v. McDonald, 61 F.3d 248, 255 (4th Cir.
1995) (sentencing court's determination of the amount of controlled
substance is reviewed for clear error). The district court is afforded
broad discretion as to what information to credit in making its calcu-
lations. See United States v. Falesbork, 5 F.3d 715, 722 (4th Cir.
1993). Notwithstanding this deference, the Appellants suggest that
Kelley, who reported the amount of crack cocaine involved, was "in-
herently incredible." The credibility of a witness is the sole province
of the finder of fact and is not subject to review on appeal. See United
States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989). As there was tes-
timony at trial to support the entire quantity of crack cocaine credited
to both Appellants, there is no occasion for this court to find clear
error on the part of the district court, without revisiting the credibility
of the witnesses.

Finding no merit to the Appellants' arguments, we affirm the con-
victions and sentences. We deny the motion to supplement the joint
appendix and dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

AFFIRMED

                     3